Name: Commission Regulation (EEC) No 1067/84 of 17 April 1984 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: teaching;  distributive trades;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 105/8 Official Journal of the European Communities 18 . 4 . 84 COMMISSION REGULATION (EEC) No 1067/84 of 17 April 1984 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren HAS ADOPTED THIS REGULATION : Article 1 Article 11 of Regulation (EEC) No 2167/83 is hereby replaced by the following : 'Article 11 During the 1984/85 school year Member States may derogate from Articles 5 (2), 6 and 7 on condi ­ tion that they arrange for measures offering guarantees equivalent to the provisions of the said Articles and that they notify the Commission of such measures before 1 October 1984.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 26 (4) thereof, Whereas Article 11 of Commission Regulation (EEC) No 21 67/83 (3), as amended by Regulation (EEC) No 2603/83 (4), provides that during the 1983/84 school year Member States may derogate from certain provi ­ sions relating to management and control laid down in that Regulation on condition that they arrange for measures offering guarantees equivalent to the said provisions and that they notify the Commission of such measures ; Whereas experience has demonstrated the need to extend this authorization by a year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 90, 1 . 4. 1984, p. 10 . (3) OJ No L 206, 30 . 7. 1983, p. 75. O OJ No L 258, 17 . 9 . 1983, p. 16.